Citation Nr: 1443624	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-02 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 26, 2010 for the award of service connection for type II diabetes mellitus. 


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for type II diabetes mellitus and assigned an initial 10 percent disability rating, effective March 26, 2010.  The Veteran filed a timely appeal of the effective date assigned.

This claim was previously before the Board in October 2012, when it was remanded to schedule a Travel Board hearing.  It has now been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  An original claim for service connection for type II diabetes mellitus was received on March 26, 2010.

2. VA received no communication that constituted a formal or informal claim for service connection for type II diabetes mellitus prior to March 26, 2010.

3.  The onset of the Veteran's diabetes mellitus type II likely occurred in 2004; and, there is no evidence or contention that it manifested as of May 8, 2001, the effective date for the addition of diabetes mellitus type II to the list of diseases presumed to be related to herbicide exposure in the Republic of Vietnam.






CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 2010 for the grant of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection.  Once a claim is granted it is substantiated, and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  Further, the Board notes that as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.

The Board remanded this claim in October 2012 to schedule a Travel Board hearing.  The Veteran was contacted in December 2012 to schedule the hearing.  At that time, the Veteran stated that he did not have transportation to the Winston-Salem RO and preferred that his file be sent directly to the Board for adjudication.  This conversation was followed up by correspondence from VA asking the Veteran to confirm that he wanted to send the file to the Board for a decision on the record.  The Veteran responded with a December 2012 statement in support of his claim reiterating that he is unable to attend a hearing at the Winston-Salem RO because he does not have transportation.  He further explained the current status of his medical conditions.  The Board finds that VA has substantially complied with its remand directives and that a remand is unnecessary as it will only serve to delay the Veteran's appeal even further.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Merits of the Claim

The Veteran claims that an effective date prior to the currently assigned March 21, 2010 should be assigned for the grant of service connection for type II diabetes mellitus.  He asserts that he was diagnosed with diabetes mellitus in 2004, which is when he believes his benefits should begin.  See Notice of Disagreement, dated July 2010.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes mellitus.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3) (2013).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4) (2013).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  He is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for the condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2013).

The Veteran's claim for service connection for diabetes mellitus based on herbicide exposure was received by VA on March 26, 2010.  There is no indication in the claims file that any attempt was made, by the Veteran or any authorized representative, to seek service connection for diabetes mellitus prior to that date.  Indeed, the Veteran does not argue that he filed a formal or informal claim for service connection for diabetes mellitus prior to March 26, 2010.  Rather, he asserts that he is entitled to an earlier effective date in 2004 for diabetes mellitus, as that is when he was diagnosed.  See NOD July 2010.

Although the Board acknowledges the Veteran's contention of diagnosis of diabetes mellitus prior to the submission of his claim, he did not submit such information or any intent to file a claim to VA until March 26, 2010.  There are no submissions from the Veteran in the claims file until the March 26, 2010 claim.  Without any earlier submissions that may be considered a formal or informal claim, earlier effective dates cannot be assigned.

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  38 C.F.R. § 3.400 (2013); Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  The Veteran did not file a claim for service connection for diabetes mellitus prior to March 26, 2010.

Because the Veteran's claim was filed many years after he was discharged from service in March 1972, as a general matter, the effective date would be the date of receipt of the claim, March 26, 2010, as that is later than the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  

The Board has already determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.    Under this regulation, if a claim is reviewed at the Veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  As noted above, the Veteran's claim for service connection was received on March 26, 2010, more than one year after VA added diabetes mellitus to the list of presumptive diseases on May 8, 2001. Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114, the record must establish that the Veteran's diabetes mellitus met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law.

The record also establishes that the onset of the Veteran's diabetes mellitus likely occurred sometime in 2004, as the Veteran reported in his July 2010 Notice of Disagreement.  Contemporaneous VA treatment records appear to support this statement. Therefore, the Veteran did not meet the criteria for an award of service connection on May 8, 2001 and an earlier effective date is not warranted under 38 C.F.R. § 3.114 .

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for type II diabetes mellitus, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for diabetes mellitus, type II, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


